Citation Nr: 0632576	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  06-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran served on active duty from April 1946 to April 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision in which the 
RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective January 7, 2003.  The 
veteran's representative filed a notice of disagreement (NOD) 
on his behalf in June 2005.  The RO issued a statement of the 
case (SOC) in December 2005, and the veteran's representative 
filed a substantive appeal (via a written statement in lieu 
of VA Form 9, Appeal to Board of Veterans' Appeals) in 
January 2006.

After the RO's May 2006 certification of the appeal to the 
Board, in August 2006, a Deputy Vice Chairman of the Board 
granted the July 2006 motion of the veteran's representative 
for a 30-day time extension in order to file evidence in 
support of the appeal, under the provisions of 38 U.S.C.A. § 
7102(a) (West 2002).  In August 2006, the appellant submitted 
directly to the Board additional evidence, to include VA 
treatment records dated from February to July 2006, along 
with a waiver of initial RO consideration of the evidence.  
The Board accepts this evidence for inclusion in the record 
on appeal.  38 C.F.R. § 20.1304 (2006).

In September 2006, a Deputy Vice Chairman of the Board 
granted the motion of the veteran's representative to advance 
this appeal on the Board's docket, under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized the matter on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the January 7, 2003, effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by interrupted sleep, occasional nightmares, 
irritability, intermittent flashbacks, anxious mood, 
depression, and some impairment in concentration; these 
symptoms reflect no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through a pre-rating June 2003 notice letter, the RO 
furnished to the veteran written notice of the need to submit 
evidence to prove his claim for service connection for PTSD.  
In a July 2004 rating decision, the RO granted service 
connection for PTSD, assigning an initial 30 percent 
disability rating, effective January 7, 2003.  The veteran 
has appealed the initial rating assigned for PTSD.

The claims file does not reflect any subsequent RO letter 
that explicitly advised the veteran and his representative of 
the need to submit evidence of a worsened condition to 
support the claim for a higher rating for PTSD, or that 
explained who would get what evidence that is specific to the 
claim for a higher initial rating for PTSD.  However, on the 
facts of this case, as explained below, the RO's omission of 
a notice letter, in this regard, that is specific to the 
claim for a higher initial rating following the grant of 
service connection is, effectively, harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).

Here, the RO has furnished the veteran the relevant rating 
criteria for evaluating PTSD (see December 2005 SOC), and has 
given the veteran and his representative opportunity to 
present information and evidence pertinent to the appeal.  
Further, actions by the veteran and his representative (to 
include the veteran's willingness to report to VA examination 
arranged by the RO, and the attorney's submission of VA 
treatment records for PTSD in addition to those obtained by 
the RO) reflect a clear understanding of the type of evidence 
needed to support the claim for a higher rating.  The Board 
also points out that a May 2006 RO letter-furnished at the 
time the RO certified the appeal to the Board-addressed 
matters of ratings and effective dates assigned in connection 
with service-connected disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Incidentally, given the 
Board's denial of a higher rating, those matters are not at 
issue.  

The Board also finds that, although the June 2003 RO letter 
was issued in connection with the claim for service 
connection, it nonetheless satisfies the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
That letter notified the appellant that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The June 2003 
RO letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, the June 2003 RO letter requested that the 
veteran furnish any evidence that he had in his possession 
that pertained to his claim.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the July 2004 rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's June 2003 notice 
letter and the grant of service connection, the veteran was 
affordedopportunities to provide information and/or evidence 
pertinent to the claim under consideration before the RO 
considered the veteran's claim on the basis of all the 
evidence of record in December 2005 (as reflected in the 
SOC).  Further, as noted in the introduction, above, the 
veteran's attorney has since submitted additional evidence in 
supporting of the claim directly to the Board.

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F. 38 C.F.R. § 20.1102.  

The Board also finds that all necessary development on the 
claim currently under consideration has been accomplished.  
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining all evidence necessary to 
substantiate his claim, and the appellant has submitted 
evidence in support; as a result, service medical and 
personnel records, and available post-service VA medical 
records dated through 2006 have been associated with the 
claims file.  Moreover, in June 2003, the veteran was 
afforded a comprehensive VA examination in connection with 
his claim; a report of examination has been associated with 
the record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

In this case, the veteran has been assigned an initial 30 
percent disability rating for PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  However, a General 
Rating formula for evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), contains a Global Assessment of Functioning (GAF) scale, 
with scores ranging between zero and 100, that represents the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  38 
C.F.R. § 4.126(a) (2006).

In a VA outpatient treatment record dated in July 2002, the 
examiner detailed that the veteran experienced symptoms of 
anxiety but had functioned well in life.  It was noted that 
the veteran described features of PTSD including 
reexperiencing symptoms, increased arousal, and mild social 
dysfunction.  VA treatment notes dated in June 2002 and 
November 2002 list an impression of anxiety disorder NOS as 
well as a referrals to the VA Mental Health Clinic for 
complaints of anxiety.  An additional November 2002 VA 
treatment note shows complaints of anxiety spells once a 
month and listed a diagnosis of dysthymic disorder.  The 
November 2002 note reflects findings of euthymic mood, 
appropriate affect, coherent speech, fair insight and 
judgment, and memory not overtly impaired in recent and 
remote events.    

Additional VA outpatient treatment records, dated from 
November 2002,reflect findings of nightmares, irritability, 
anxiety, interrupted sleep, neutral mood, vigilant, and hyper 
alert but noted no psychotic features or suicidal ideation.  
A history of PTSD with ongoing major depressive disorder and 
treatment consisting of medication regulation and ongoing 
supportive psychotherapy were noted in VA outpatient 
treatment records dated from January to November 2003.  An 
April 2003 VA treatment record shows complaints of feeling 
anxious and listed an assessment of prolonged PTSD with MDD 
(major depressive disorder).  VA treatment notes dated in 
August and September 2003 reflect findings of emotional 
distress, ongoing flashbacks, no suicidal or homicidal 
ideation, and difficulty coping with any major or minor 
stress.  VA group therapy records dated from June to October 
2003 reflect that the veteran was participating during in-
group discussions.

In a June 2003 VA examination report, the examiner listed a 
diagnosis of anxiety disorder, not otherwise specified, and 
noted that the veteran had subjective symptoms of poor sleep, 
irritability, anxiety, and some difficulty getting along with 
people.  During the examination, veteran described himself as 
retired and reported that his daily activities included doing 
chores around the house.  The examiner detailed that the 
veteran appeared to have few friends but had a normal family 
relationship with his wife and children.  Mental status 
examination results indicated that the veteran was in a 
neutral mood, casually dressed, oriented, cooperative, 
exhibited no perceptual problems, and had normal thought 
processes and content.  In addition, the examiner reported 
that the veteran had no suicidal or homicidal ideation and 
exhibited fair judgment, insight, and impulse control.  It 
was further noted that the veteran's psychiatric 
symptomatology didn't prevent him from getting employment but 
appeared to cause some interpersonal relationship problems.   

VA outpatient treatment records, dated in February, March and 
July 2006, show continued treatment for PTSD.  A February 
2006 VA treatment note reflects complaints of occasional 
nightmares, anxiety, and episodes of disappointment during 
different interactions with people.  The veteran reported 
improvement in his abilities in interpersonal relationships 
as well as being in a relatively stable condition.  Mental 
status examination results reflected findings of calm 
psychomotor activity, good eye contact, normal speech, 
appropriate affect, fair memory, good concentration, goal-
directed thinking process, good judgment and insight, and no 
specific delusions or hallucinations.  The examiner 
specifically reported that there were only minimal symptoms 
of PTSD.  VA treatment records dated in March and July 2006 
are similar to the February 2006 treatment note, but reflect 
additional findings of slightly anxious mood, emotional 
speech, and some impairment with concentration.        

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that since the 
effective date of the grant of service connection, the 
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 30 percent rating.

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by an anxious and 
appropriate affect, anxiety, depression, sleep disturbances, 
occasional nightmares, flashbacks, and impaired 
concentration. These symptoms are reflective of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), the level of impairment contemplated in 
the currently assigned 30 percent disability rating.

At no point has the veteran's PTSD symptomatology met the 
criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity, due to certain symptoms.  However, the 
Board notes that the veteran has not been found to have 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
memory; impaired judgment; impaired abstract thinking; or 
other symptoms that are characteristic of a 50 percent 
rating.  The veteran has some documented symptoms of anxiety, 
anxious mood, depression, impaired concentration, and 
difficulty in interpersonal relationships, although these 
have not been shown to affect the veteran on a continuous 
basis and/or to limit his ability to function independently 
on a daily basis.  Additionally, VA outpatient treatment 
records dated from 2002 to 2006 show that the veteran was 
able to maintain a normal family relationship with his wife 
and children, had goal-directed thought processes, and 
reported improvement in interpersonal relationships.

The Board also points out that the GAF scores assigned since 
January 7, 2003, alone, provide no basis for assignment of 
any higher disability rating for the veteran's PTSD.  

VA outpatient records dated in November 2003 and March 2006 
each reflect a GAF score of 60.  A July 2006 VA outpatient 
treatment record lists a GAF score of 61.  According to DSM-
IV, GAF scores ranging between 61 and 70 are warranted when 
there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  In this case, 
the reported symptomatology is consistent with no more than 
mild symptoms or some difficulty in social, occupational, or 
school functioning, and some disturbances of motivation and 
mood, as well as difficulty in establishing and maintaining 
effective work and social relationships, which is also 
consistent with no greater impairment than that contemplated 
by the initial 30 percent rating.   

The Board notes that the GAF score of 50, assigned by the 
June 2003 VA examiner, suggests more significant impairment 
than is contemplated by the initial 30 percent rating.  A GAF 
of 41- 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).    
However, the competent medical evidence of record reflects 
that the veteran exhibited none of the symptoms identified in 
the DSM-IV as indicative of such a score.    Even 
acknowledging that the veteran has experienced some periods 
of irritability and difficulty in interpersonal 
relationships, he described a normal relationship with his 
family and improved abilities with dealing with interpersonal 
relationships.  Accordingly, the assigned GAF of 50 is not 
supported by medical evidence of record.  Although the 
veteran showed signs of occupational and social impairment, 
his general functioning, routine daily behavior, self-care, 
and conversation appeared essentially normal.  

The aforementioned discussion makes clear that, since the 
January 7, 2003 effective date of the grant of service 
connection, the veteran's PTSD symptomatology has resulted in 
a disability picture that has more nearly approximated the 
extent of occupational and social impairment contemplated for 
a 30 percent rating under applicable rating criteria.  As, 
since that time, the criteria for the next higher, 50 
percent, rating for PTSD have not been  met, it logically 
follows that criteria for an even higher rating (70 or 100 
percent) likewise have not been met.  

Accordingly, the Board must conclude that there is no basis 
staged rating, pursuant to Fenderson, and the claim for a 
higher initial rating for PTSD must be denied.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


